DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/23/20, are acknowledged and accepted.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-8, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Urey et al. (US 2017/0299869).
Consider claim 1, Urey et al. discloses (e.g. figures 1-2, 29) a display system for presenting a holographic image to a viewer, comprising:
a coherent light source (120, point light source), a display element (110, SLM), and a computing device (160, electronics module) operatively coupled to the light source and the display element (the electronic module is coupled to the light source and SLM), wherein the coherent light source is configured to emit a light that enters the display element from a side corresponding to the viewer (see figures 1-2, the light enters the display element on the same side as the viewer), and wherein the display element comprises a liquid crystal layer (SLM includes liquid crystals) [0128] and a partially-transmissive-partially-reflective layer (semi-transparent reflector) [0172],
wherein the computing device is configured to provide a control signal that causes the display element to display the holographic image (The SLM is a computer-generated holographic image.  The data on the SLM is computed and fed by a computer) [0117-0118], wherein the liquid crystal layer is configured to receive the light emitted from the coherent light source and be controlled by the control signal to modulate a phase of the light to generate the holographic image (the SLM spatially modulates the phase) [0116] and wherein the partially -transmissive-partially-reflective layer reflects the light received from the liquid crystal layer back through the liquid crystal layer to the viewer (light passes through the SLM to be incident on the semitransparent reflector and then reflected back through the SLM) [0116-0128, 0172].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urey et al. (US 2017/0299869) in view of Woltman et al. (US 2017/0131546) (of record).
Consider claim 4, Urey et al. disclose a display system (e.g. figures 1-2 and 29), however Urey et al. do not explicitly disclose a first electrode layer disposed on a surface of the liquid crystal layer, and a second electrode layer disposed on a surface of the partially-transmissive-partially-reflective layer, and wherein the partially-transmissive-partially-reflective layer is placed between the liquid crystal layer and the second electrode layer.
Urey et al. and Woltman are related as waveguides.  Woltman discloses (e.g. figure 10) a display system, electrodes are disposed on the outer surfaces of the system, (transparent electrodes can be placed on both sides of the LC material) [0106].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Urey, to include the electrodes on the outer surfaces of the system as taught by Woltman.  Such a configuration would result in the display with a first electrode layer disposed on a surface of the liquid crystal layer, and a second electrode layer disposed on a surface of the partially-transmissive-partially-reflective layer, and wherein the partially-transmissive-partially-reflective layer 
Consider claim 5, the modified Urey et al. reference discloses a display system, wherein the first and second electrode layers include a common electrode layer and a pixel electrode layer, wherein the first electrode layer and the second electrode layer are transmissive (the plurality of electrodes would include both pixel and common electrodes; wherein the electrodes are transparent) [0106 of Woltman].
Consider claim 6, the modified Urey et al. reference discloses a display system, wherein the display element further comprises a retarder layer configured to modify polarization of an incoming and outgoing light (the LC layer 1020 can provide a degree of retardation, i.e. polarization rotation) [0109 of Woltman].
Consider claim 7, the modified Urey et al. reference discloses a display system, wherein the common electrode layer is based on Indium Tin Oxide (ITO) (the transparent electrodes can be made of ITO) [0106 of Woltman et al.].
Consider claim 8, the modified Urey et al. reference discloses a display system, wherein the pixel electrode layer is based on ITO (the transparent electrodes can be made of ITO) [0106 of Woltman et al.].
Consider claim 19, Urey et al. discloses (e.g. figures 1 and 3) a display system, however, Urey et al. do not explicitly disclose an electrode layer disposed on a surface of the partially-transmissive-partially-reflective layer, and wherein the partially-transmissive-partially-reflective layer is placed between the liquid crystal layer and the electrode layer, and wherein the electrode layer generates an electric field across the cells of the liquid crystal layer.
Urey et al. and Woltman are related as waveguides.  Woltman discloses (e.g. figure 10) a display system, electrodes are disposed on the outer surfaces of the system, wherein the electrode layer comprises two electrodes that generate an electric filed across the cell in the liquid crystal (transparent electrodes can be placed on both sides of the LC material) [0106].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Urey, to include the electrodes on the outer surfaces of the system as taught by Woltman.  Such a configuration would result in the display with an electrode layer disposed on a surface of the partially-transmissive-partially-reflective layer, and wherein the partially-transmissive-partially-reflective layer is placed between the liquid crystal layer and the electrode layer, and wherein the electrode layer generates an electric field across the cells of the liquid crystal layer.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Urey, to include the electrodes on the outer surfaces of the system as taught by Woltman, in order to provide pixels that can be selectively and accurately turned on and off.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872